Citation Nr: 0603684	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee disability.

2.  Entitlement to an increased rating for bilateral 
spondylolysis, L4-5 with spina bifida occulta, L5, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to February 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for service connection for a left knee disability, as 
well as his claim for an increased rating for a low back 
disability.

Subsequent to that decision, the veteran perfected an appeal 
as to the aforementioned issues.  The Board in an August 2004 
decision reopened the veteran's claim for service connection 
for a left knee disability and remanded the issue for 
additional development.  The Board also remanded the issue of 
an increased rating for a low back disability for additional 
development.  The record reflects that such requested 
development, at least with respect to the service connection 
issue, has been completed and the veteran's claims are again 
before the Board for adjudication. 

In January 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The issue of entitlement to an increased rating for bilateral 
spondylolysis, L4-5 with spina bifida occulta, L5, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A current left knee disability has not been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, nor may be presumed to be so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of an August 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's August 2001 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, in a 
November 2004 letter from the RO, the veteran was 
specifically requested to provide any evidence in his 
possession that pertained to the claim.  Moreover, the August 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
and VA treatment and examination records.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).



Legal Analysis

The veteran asserts that service connection is warranted for 
a left knee disability.  In this regard, in order to 
establish service connection on a direct basis, the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  The veteran's service 
medical records reflect that the veteran sought treatment for 
his left knee in April 1969 and May 1969, at which time such 
examinations were reportedly negative.  The veteran sought 
treatment again in June 1969 for complaints of sharp pain of 
the left popliteal fossa.  X-rays taken in conjunction with 
the examination were negative and the veteran, who was given 
a provisional diagnosis of subacute tendonitis, was given a 
two-week profile.

With respect to a current disability, the record reflects 
that since 1976, the veteran has sought treatment, which has 
included a total left knee replacement, for a left knee 
disability that has been diagnosed as among other things, 
osteoarthritis and degenerative arthritis.  In terms of the 
etiology of the veteran's current left knee disability, a 
private treating physician, in October 2001 and May 2003, 
indicated that the veteran injured his left knee in basic 
training when he fell down several flights of stairs and that 
since that time, his knee has degenerated to the point where 
he had bone on bone phenomenon.  However, the Board observes 
that the veteran's service medical records do not indicate 
that the veteran injured his left knee when he injured his 
back.  In this regard, the record indicates that the veteran 
fell and injured his back around mid July 1969.  However, the 
record demonstrates that the veteran's treatment for left 
knee problems was prior to such fall, in April 1969, May 
1969, and June 1969.  Therefore, the Board finds that the 
private treating physician's opinion was based on an 
inaccurate factual premise i.e.-that the veteran injured his 
left knee after a fall down stairs in service.  Moreover, the 
record does not reflect that such examiner reviewed the 
veteran's claims file prior to rendering such opinion and 
relied on a history provided to him by the veteran.  
Therefore, the Board finds that the private examiner's 
October 2001 and May 2003 opinions are not competent, 
probative evidence.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

It is also significant to point out that a private physician, 
in a February 1980 letter, indicated that the veteran's left 
knee disability began in April 1976, after he fell from the 
roof of a building on which he was working.  The physician 
further stated that it was his opinion that the veteran had a 
35 % impairment of function of his left lower extremity that 
was related to the April 1976 injury.  Additionally, he 
related that the veteran would have to continue to wear a 
brace and continue his then present program of being 
considered capable of light to moderate work activities only.  
Also, the physician noted that there was nothing to indicate 
that any further surgical procedures would be of benefit to 
the veteran and that it was quite probable that the veteran 
would have changes in his knee in the future, which would 
dictate the need for further medical care, including 
arthrodesis or total joint replacement

Further, on VA examination in May 2005, an examiner after a 
review of the veteran's claims file and an examination opined 
that the veteran's present left knee condition was due to 
work-related injuries that occurred after his discharge from 
military service.  He further stated that the veteran's left 
knee status after the claimed in-service knee injury 
indicated that his left knee did not have any significant 
abnormalities.  Additionally, he also reported that the 
veteran's indication that he was able to begin work in 
construction shortly after his discharge was a further 
indication that he did not have any significant knee injury 
during the course of his military service.  Moreover, the 
examiner stated that the veteran's present knee condition was 
due to the treatment directed towards his left knee in order 
to correct an injury to the left knee that occurred after his 
discharge from military service and that his left knee would 
be as it is today even absent his military service.

Therefore, based on the above findings, the Board concludes 
that the preponderance of the evidence is against service 
connection on a nonpresumptive direct basis.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service.  In fact, the record 
reflects that the first reported clinical diagnosis of 
arthritis was in 1996, which was many years after service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for his current degenerative 
arthritis.

In conclusion, although the veteran asserts that his current 
left knee disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current left knee disability is related to his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2005), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disability.


ORDER

Entitlement to service connection for residuals of a left 
knee disability is denied.


REMAND

By rating action in March 2002, the RO denied the veteran's 
claim for an increased rating for bilateral spondylolysis, 
L4-5 with spina bifida occulta, L5, then rated 40 percent 
disabling.  In April 2002, the veteran expressed disagreement 
with the denial of an increased rating.  In a November 2002 
Decision Review Officer Decision, the RO granted the veteran 
an increased rating of 60 percent for his low back disorder.  
The veteran has not indicated that he is satisfied with only 
a 60 percent rating for his low back disability.  The record 
reflects that the veteran was not issued a statement of the 
case with respect to the denial of a rating in excess of 60 
percent for his low back disorder. 

The Board, in an August 2004 decision, remanded the issue of 
an increased rating for a low back disability for issuance of 
a Statement of the Case.  However, after a review of the 
record, the Board observes that the RO has still not 
furnished the veteran with such SOC.  Given the foregoing, 
the Board finds that compliance with the August 2004 remand 
has not been accomplished.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not 
ready for appellate review and must be remanded for further 
development.

Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO must also provide the veteran a 
statement of the case as to the claim 
for an increased rating for bilateral 
spondylolysis, L4-5 with spina bifida 
occulta, L5.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should 
not be certified to the Board. If a 
substantive appeal is filed, subject to 
current appellate procedures, the claim 
for an increased rating for bilateral 
spondylolysis, L4-5 with spina bifida 
occulta, L5, should be returned to the 
Board for further appellate 
consideration, if appropriate.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


